LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff


 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                                 Case No. 2:19 cv 2006

                      Plaintiff,                    SECOND AMENDED COMPLAINT AND
                                                        DEMAND FOR JURY TRIAL
      v.
ANDREW ANGLIN, GREGORY                         Judge: Hon. Michael H. Watson
ANGLIN, DAILY STORMER,
MOONBASE HOLDINGS, LLC,                        Magistrate Elizabeth A. Preston Deavers
MORNING STAR MINISTRIES USA,
INC., ANGLIN & ANGLIN, LLC, THE
TRADITIONALIST WORKER PARTY,
NATIONAL POLICY INSTITUTE, and
DAVID DUKE.
                Defendants.




                                SECOND AMENDED COMPLAINT
       Now comes the plaintiff William (“Bill”) Burke, by and through his attorney of record,

Michael L. Fradin, and for causes of action against the above-captioned Defendants jointly and

severally, states as follows:

                                     NATURE OF THE ACTION
       1.      Over the weekend of August 12, 2017, hundreds of neo-Nazis, white supremacists, and

white nationalists, including several residents of Ohio, traveled to Charlottesville, Virginia, in order to
intimidate and terrorize counter-protestors, commit acts of violence, and use the town and events as

an opportunity to garner attention for their hateful message and agenda.

       2.      The Plaintiff in this action, Bill Burke, is a longtime resident of Athens, Ohio and an

active, respected member of the community. Despite being a white man, like many of the terroristic

neo-Nazi and white nationalist protestors in Charlottesville over the weekend of August 12, 2017,

Plaintiff Burke has a deep love and commitment to this country, his community, and the values they

represent. These values include equality and tolerance—the opposite message of what Defendants

were in Charlottesville to promote. As a direct and proximate result of the conspiracy that is at the

heart of this lawsuit, Plaintiff Burke was severely injured. He was struck in a vicious car attack

perpetrated by James Alex Fields Jr. This car attack took the life of one woman, Heather Heyer,

whose death occurred in the presence of Plaintiff Burke—serving as an additional source of trauma

for Plaintiff Burke. In addition to the physical injuries he sustained, which required and continue to

require extensive and expensive medical treatment, he continues to suffer deep and debilitating

psychological and emotional distress that prevents him from resuming his former life and enjoying the

basic sense of peace, safety, and tranquility that most people in this country take for granted.

       3.      Defendants are individuals and organizations that conspired to plan, promote, and

carry out the terroristic events in Charlottesville. They are neo-Nazis, Neo-Fascist, white

supremacists, and white nationalists. They embrace and espouse racist, anti-Semitic, sexist,

homophobic, and xenophobic ideologies. Defendants brought with them the imagery of the

Holocaust, of slavery, of Jim Crow, and of fascism. They also brought with them the imagery of

immanent violence, including semi-automatic weapons, rifles, pistols, rods, armor, shields, and

torches. The chants they vocalized over the weekend included “Jews will not replace us,” “blood and

soil,” and “this is our town now.” Since at least the beginning of 2017, Defendants have been engaged


                                                 59
together in a concerted effort to intimidate and instill fear to counter-protestors and their allies, from

Charlottesville, Virginia to Ohio and beyond, wherever their messages are given a platform.

        4.      Defendants traveled to or otherwise supported, financially or otherwise, travel and

demonstrations in Charlottesville, Virginia in order to instill fear and emotional distress in counter-

protestors. Under the pretext of a “rally,” they titled “Unite the Right,” Defendants spent months

coordinating their efforts both on the internet and in person in a conspiracy to cause great harm to

Plaintiff and other counter-protestors. The violence, suffering, and emotional distress that occurred in

Charlottesville, specifically the physical and psychological injuries Plaintiff Burke received, were

direct, intended, and foreseeable results of Defendants’ unlawful conspiracy. The violent events

occurred because Defendants unlawfully, willfully, and knowingly conspired, confederated, aided and

abetted, tacitly and/or expressly agreed to participate, cooperate, and engage in unlawful acts pursuant

to a common course of conduct, namely the incitement, promotion and sponsoring of violent threats,

acts, and terrorism for the purpose of instilling fear, terror, and emotional distress in counter-

protestors and their allies.

        5.      The events of the weekend of August 12, 2017 (hereinafter referred to as

“Charlottesville”) were part of Defendants’ coordinated campaign to intimidate, harass, incite, and

cause fear in people based on their race, religion, ethnicity, and sexual orientation in violation of the

values of this country and numerous state and federal laws.

        6.      By this lawsuit, Plaintiff Burke seeks to challenge Defendants’ actions under the laws

of the United States of America and the State of Ohio. The aim of this lawsuit is to ensure that

nothing like this will happen again at the hands of Defendants, whether it be in Virginia, Ohio, or

anywhere else in the United States of America.

                                    JURISDICTION AND VENUE


                                                  60
        7.      The Defendants owed a legal duty to Plaintiff, who at all relevant times was a resident

of Athens, Ohio, not to cause or incite others to cause harm to Plaintiff. These breaches of duty affect

a legitimate interest of the state of Ohio in protecting, governing, or regulating any person, property,

thing, transaction, or activity in this state.

        8.      Defendants, by means of a computer, computer system, computer network,

telecommunication, telecommunications device, telecommunications service, or information service,

or otherwise caused or knowingly permitted writings, data, images, or other telecommunication to be

disseminated or transmitted into Ohio, in furtherance of a violent, criminal, and terroristic conspiracy.

        9.      Defendants, by means of a computer, computer system, computer network,

telecommunication, telecommunications device, telecommunications service, or information service,

or otherwise caused or knowingly permitted writings, data, images, or other telecommunication to

influence James Alex Fields Jr. who at all relevant times, was a resident of this state.

        10.     Each Defendant to this lawsuit was complicit or in conspiracy with the Traditionalist

Worker Party, the Daily Stormer, Andrew Anglin, and/or Gregory Anglin, all of whom, at all relevant

times, were residents of the State of Ohio.

        11.     Each Defendant to this lawsuit participated in or was complicit with the dissemination

or transmittal of hateful and/or racist information or data or telecommunications into the State of

Ohio, in furtherance of a violent, criminal, and terroristic conspiracy.

        12.     Each Defendant to this lawsuit has engaged in a conspiracy which led to an Ohioan,

James Alex Fields Jr., committing terrorism and violence.

        13.     An Ohio resident suffered substantial life changing physical harm to another Ohio

resident as a result of the organizational terror disseminated into Ohio from hate groups, their leaders,

and their foot soldiers.


                                                 61
       14.   This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as this case is

brought under the laws of the United States, specifically 18 U.S.C. § 1962(c) et. seq. This Court has

personal jurisdiction over each and every co-conspirator as multiple acts in furtherance of the

conspiracy occurred in this State and multiple co-conspirators reside in this state. The Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       15.   Courts in the Southern District, Eastern Division that have addressed the conspiracy theory

of personal jurisdiction have both accepted it. United States v. Maruyasu Indus. Co., 229 F.Supp.3d

659, 673 (S.D. Ohio, 2017), Stolle Mach. Co. v. Ram Precision Indus. (S.D. Ohio, 2011).

       16.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial part

of the events and omissions giving rise to this claim occurred in this district, including many of the

wrongs herein alleged. In addition, the center of the conspiracy to incite violence is the Daily Stormer

and the Traditionalist Worker Party, both residents of this state. Jason Kessler, who formally organized

the Unite the Right rally, has, upon information and belief, now become a permanent resident of Ohio

from where he is attempting to organize another Unite the Right rally.

                                               PARTIES
                                                Plaintiff
       17.     At all relevant times, the Plaintiff, Bill Burke, (hereinafter “Plaintiff”) was a resident of

Athens, Ohio. Plaintiff Burke was severely injured, both physically and psychologically when, on

August 12, 2017, in Charlottesville, James Alex Fields Jr., using his vehicle as a weapon, rammed his

car into a crowd of people (largely composed of peaceful, non-violent, anti-hate protestors). Plaintiff

Burke was directly struck by Fields’ vehicle and suffered serious physical injuries from which he is

still recovering, and which may be permanent. Fields killed one person with his vehicle, Heather

Heyer. Heather Heyer died in the presence of Plaintiff Burke. In addition to Plaintiff’s physical



                                                 62
injuries, Plaintiff has experienced severe psychological and emotional suffering as a result of these

events.

                                              Defendants
          18.   At all relevant times. Defendant Andrew Anglin, was a longtime resident of Ohio who

conspired with the other Defendants, most egregiously his father (Gregory Anglin), to incite violence

in the City of Charlottesville, Virginia on August 12, 2017. Defendant Andrew Anglin is the founder

of Defendant Daily Stormer, which has called itself “the world’s most genocidal” website. The Daily

Stormer was named after “Der Stürmer,” a Nazi propaganda tabloid known for virulently anti-Semitic

caricatures and published by Julius Streicher, who was later convicted of crimes against humanity at

Nuremberg. Andrew Anglin and his associates at The Daily Stormer use The Daily Stormer’s website

“as a hardcore front for the conversion of masses into a pro-white, Anti-Semitic ideology,” “to sell

global white supremacy,” and to “make a racist army.” The website, which became the most visited

hate site on the Internet in 2016, includes sections titled “Jewish Problem” and “Race War.” The

Chief Technical Officer of The Daily Stormer has posited that The Daily Stormer “has been effective

at what [it is] doing” by “the manifestation of our people on the ground in the real world.” Followers

of Andrew Anglin and The Daily Stormer, who call themselves “Stormers,” communicate on the

website’s forum, which is moderated by Andrew Anglin and accessible only with a special “dark

web” tor browser. On Andrew Anglin’s orders and under his continuing supervision, Stormers have

formed local chapters, called “Stormer Book Clubs,” as part of Andrew Anglin’s plan to “build an

invisible empire.” Andrew Anglin uses The Daily Stormer forum to actively monitor the Book Clubs

and uses the website to issue orders on how to organize. “Official Operations” of Stormer Book Clubs

include firearms training, organizing for protests, and being ready to respond to “challenges” issued

by Andrew Anglin. The Daily Stormer established “meet ups” and chat rooms that co-conspirators

and attendees used throughout the August 11 and 12 weekend to coordinate their violence. The Daily

                                                63
Stormer released its own poster promoting the “rally” that read, “UNITE THE RIGHT/ Join

Azzmador and The Daily Stormer to end Jewish influence in America,” accompanied by a Nazi-like

figure wielding a hammer, ready to smash a Jewish star. For months before the Unite the Right events

on August 11 and 12, Andrew Anglin organized his followers to attend and prepared them to commit

racially motivated violent acts in Charlottesville. Andrew Anglin orchestrated the movements of The

Daily Stormer followers and incited them to act recklessly and outrageously on a live feed

contemporaneously with the events as they occurred on August 11 and 12 in Charlottesville. At all

relevant times, Andrew Anglin was a resident of Hamilton County, Ohio and was acting as a member

and agent of The Daily Stormer.

       19.     At all relevant times. Defendant Gregory Anglin (“Greg Anglin”) conspired with the

other Defendants, most egregiously his son (Andrew Anglin), to incite violence and cause severe

emotional distress to counter-protestors in the City of Charlottesville, Virginia on August 12, 2017.

Defendant Gregory Anglin is and was a resident of Worthington, Ohio. He owns and operates a

business called “Morningstar Ministries” which, to the knowledge of Plaintiff Burke, leases office

space at 6827 N. High St. in Worthington, Ohio. Evidence of Greg Anglin’s involvement in this

criminal and terroristic conspiracy is immense. In March 2013 the web domain “dailystormer.com”

was registered using the email address: gregorymarkanglin@yahoo.com with the accompanying

mailing address of 6827 N. High St. in Worthington, Ohio. On July 4, 2013, Andrew Anglin debuted

his new website that his father helped register and establish. Defendant Greg Anglin’s primary form

of complicity in the violent, criminal, and terroristic conspiracy that unfolded on August 12, 2017 was

his role as a money-mover for his son, Andrew Anglin and his son’s website (the Daily Stormer) in

the preparation of the events that took place on August 12, 2017. For years, Greg Anglin has been

cashing checks and performing other financial services for his son who has been living on the run,

essentially as a fugitive, due to his reputation and pending legal action against him resulting from the
                                                64
Charlottesville incident on August 12, 2017. “Daily Stormer” is the largest and most trafficked white

nationalist hate site in the world. Greg Anglin has a foundational role in its creation, development,

and continued existence. Upon information and belief, Gregory Anglin has substantial real estate

investments in Worthington, Columbus, and Powell.

       20.     At all relevant times, Defendant Daily Stormer was a racist and violent organization

which promotes its vision of hatred and white supremacism through its website. Articles on the Daily

Stormer make clear that the intent of the Unite the Right Rally was to incite violence against

minorities and those who believe in equal rights. One Daily Stormer article stated, "this will clearly be

an earth-shaking day that will go down in the history books. It can really only be explained as a

perfect storm. That everything has been leading up to this. That our time has come . . . It will be a

monumental turning point in the progression of our movement. Everything will be different

afterwards . . . Next stop: Charlottesville, VA. Final stop: Auschwitz." Defendant Daily Stormer

further exposes the intent of the organizers and attendees of the Unite the Right rally by its continued

disparaging of the deceased victim of the terrorist attack perpetrated and facilitated by Defendants,

stating that it was “glad she was dead.” Defendant Daily Stormer assisted in organizing and

promoting the Unite the Right rally which occurred in Charlottesville, Virginia over the weekend of

August 12, 2017 which resulted in Plaintiff’s injuries and conspired to, and did, act recklessly and

outrageously in the City of Charlottesville on August 12, 2017 in furtherance of promoting severe

physical and emotional harm on counter-protestors, including the Plaintiff.

       21.     At all relevant times, Defendant Moonbase Holdings, LLC was an Ohio, for-profit,

limited-liability corporation registered by Defendant Andrew Anglin that operates The Daily

Stormer’s website. Defendant Andrew Anglin has encouraged readers to financially support

Defendant Daily Stormer by sending donations using bitcoin, checks, and credit cards, noting that “it

won’t say ‘Daily Stormer’ on your credit card bill, but will instead say ‘Moonbase Holdings,’ which
                                                 65
either sounds like a hobby shop or a multi-level marketing scheme run by reptoids, Anyway, it looks

innocuous on your statement.” Moonbase Holdings, LLC provided financial support for the

conspiracy as well as the outrageous and reckless conduct that caused severe harm on Plaintiff.

       22.     At all relevant times, Defendant Morning Star Ministries USA, Inc. was an Ohio, non-

for-profit corporation registered by Defendant Greg Anglin that utilized its physical location and

mailing address in the furtherance of the violent, criminal, and terroristic conspiracy that unfolded in

Charlottesville on August 12, 2017. While much of Defendant Morning Star Ministries USA, Inc.’s

material support for the criminal and terroristic conspiracy took place at the Worthington, Ohio

location (located at 6827 N. High St.), Defendant Morning Star Ministries USA Inc.’s public

corporate registration lists its address as 979 High St., Columbus, Ohio 43085. Defendant Morning

Star Ministries USA, Inc. has operated a mailing address through which supporters of the

Charlottesville conspiracy were able to financially support Andrew Anglin, The Daily Stormer, other

co-conspirators that ultimately led to James Fields Jr.’s attack against peaceful protestors on August

12, 2017. Morning Star Ministries USA Inc. provided financial support for the conspiracy as well as

the outrageous and reckless conduct that caused severe harm on Plaintiff.

       23.     At all relevant times, Defendant Anglin & Anglin LLC, was an Ohio, for-profit

corporation registered by Defendant Gregory Anglin, that utilized its physical location and mailing

address in the furtherance of the violent, criminal, and terroristic conspiracy that unfolded in

Charlottesville on August 12, 2017. Defendant Anglin & Anglin LLC was registered as a domestic

for-profit limited liability corporation on January 12, 2016. Its corporate address is listed at 6827 N.

High Street, Suite 121 in Worthington, Ohio 43085. Defendant Anglin & Anglin LLC has operated a

mailing address through which supporters of the Charlottesville conspiracy were able to financially

support Andrew Anglin, The Daily Stormer, other co-conspirators, and ultimately James Fields Jr.’s’

attack against peaceful protestors on August 12, 2017. Anglin and Anglin, LLC provided financial
                                                 66
support for the conspiracy as well as the outrageous and reckless conduct that caused severe harm on

Plaintiff.

        24.    At all relevant times, Defendant The Traditionalist Worker Party was an organization

that sought to promote a racist society and white nationalist state and that conspired in furtherance of

outrageous and reckless conduct towards counter-protestors and did incite violence in Charlottesville,

Virginia on August 12, 2017, in furtherance of a violent, criminal, and terroristic conspiracy. The

Traditionalist Worker Party is based in Ohio and conducts many of its activities in Ohio; it ran a

candidate for city council in New Carlisle, Ohio and is domiciled in Cincinnati, Ohio. Upon

information and belief, TWP has three dozen active chapters and an estimated 500 members across

the United States. TWP has said, “Trust nobody who fails to name the Jew, who fails to explicitly and

consistently oppose the Jew, and who preaches cleverness or nuance on the JQ [Jewish Question].”

Defendant TWP helped organize and promote the Unite the Right rally which occurred in

Charlottesville on August 11-12, 2017; and conspired to cause harm through outrageous and reckless

conduct in the City of Charlottesville on August 12, 2017, which caused Plaintiff’s serious injuries

and emotional distress. According to the Southern Poverty Law Center, the Traditionalist Worker

Party was founded in 2015 in Cincinnati, Ohio and its ideology is “Neo-Nazi.”

        25.    At all relevant times, Defendant, National Policy Institute, was an organization led by

Richard Spencer, which sought to promote a white nationalist state. Defendant National Policy

Institute helped organize and promote the Unite the Right rally which occurred in Charlottesville over

the weekend of August 12, 2017; and conspired to and did incite outrageous and reckless conduct in

Charlottesville on August 12, 2017, in furtherance of causing severe emotional harm. Since

Charlottesville, the founder and head of the National Policy Institute, Richard Spencer, has requested

to speak at the University of Cincinnati as well as Ohio State University and filed a federal lawsuit in


                                                 67
the Southern District of Ohio, Western Division against the Universities in connection with their

rejections of his requests.

       26.      At all relevant times, Defendant David Duke (“Duke”) was the former Grand Wizard

and incorporator of the Ku Klux Klan and acts in furtherance of his vision for a racist and violent

society. Defendant Duke attended an in-person meeting on August 11 with other co-conspirators, to

plan and direct the unlawful acts of violence, intimidation, and terrorism that took place over the

weekend of August 12. Defendant Duke helped organize and promote the Unite the Right rally which

occurred in Charlottesville on August 11-12, 2017; and conspired to and did incite outrageous and

reckless conduct in the City of Charlottesville on August 12, 2017, in furtherance of a conspiracy

which caused Plaintiff Burke’s severe injuries and severe emotional distress.

                                                 FACTS
       27.      White supremacist and white nationalist groups have organized, supported, and

committed violent acts to achieve their political, ideological, religious, social, and societal goals for

many decades.

       28.      As noted by the Combating Terrorism Center at West Point, the far right white

supremacy groups "are interested in preserving or restoring what they perceive as the appropriate and

natural racial and cultural hierarchy, by enforcing social and political control over non-

Aryans/nonwhites such as African Americans, Jews, and various immigrant communities."

       29.      In line with the ideology, the great majority of violent attacks perpetrated by the racist

groups are aimed against individuals or groups affiliated with a specific minority ethnic group and

those groups or individuals supportive of equal rights.

       30.      In a November 2012 report, the Combating Terrorism Center at West Point noted that

with respect to America’s violent far-right, white supremacist, and white nationalist movements:



                                                  68
       Findings indicate that contentious and conservative political environments as well as the
       political empowerment are positively associated with the volume of violence; thus, it is not
       only feelings of deprivation that motivate those involved in far right violence, but also the
       sense of empowerment that emerges when the political system is perceived to be increasingly
       permissive to far right ideas.

       31.     Fatalities resulting from attacks by far-right wing violent extremists have far exceeded

those caused by radical, violent Islamist extremists since September 11, 2001.

       32.     According to data from the U.S. Extremist Crime Database (ECDB) there have been

85 attacks in the United States by violent extremists since September 11, 2001 resulting in 225

fatalities. Of these, 106 were killed by far-right violent extremists in 62 separate incidents (73

percent).

  Defendants Targeted Charlottesville as a Site for Intimidation, Harassment, and other Extreme
    and Outrageous Conduct in the Months Prior to August 12, 2017 (the “Summer of Hate”)

       33.     Prior to the events in Charlottesville over the weekend of August 12, 2017, Defendant

Andrew Anglin made his intentions for Defendants’ presence in Charlottesville clear and known,

“When the Jews took over our society and turned it into a kiked-out living hell, they marked their

achievement by declaring a ‘Summer of Love.’ . . . They took everything away from us. That age is

ending now. We are taking back our birthright. This summer, a Black Sun will pass over America. . . .

I am declaring the summer of 2017 the Summer of Hate.”

       34.     Defendants planned and plotted to target Charlottesville, Virginia as part of this

“Summer of Hate.”

       35.     Defendants selected Charlottesville because, among other things, the City was

engulfed at the time in a debate over the statue of General Robert E. Lee in a small city park. In

February 2017, the Charlottesville City Council voted to remove the Lee statue and, in June 2017, it

voted to rename the park in which it stood from Lee Park to Emancipation Park.



                                                 69
       36.     Defendants used the removal of the Robert E. Lee statue as a rallying cry for their

followers, seeking to preserve its place in the park, and use the debate about the statue as a means to

stir up violence and harass, threaten, and intimidate the residents of Charlottesville, Virginia.

       37.     For example, Co-conspirators, Jason Kessler and Richard Spencer, invited white

supremacist groups to visit and hold events around the Robert E. Lee statue with the intent of

intimidating non-white individuals, religious minorities, and their allies.

       38.     On May 13, 2017, hundreds of neo-Nazis and white supremacists carried lit torches

and surrounded the statue of Robert E. Lee, in an event organized and planned by, among others, the

Traditionalist Worker Party. Defendants and participants carried signs reading “we will not be

replaced.” They chanted “you will not replace us” and “blood and soil.” “Blood and soil” is a

translation of “Blut und Boden,” a German nationalist philosophy that lay at the heart of Nazi policies

and ideology. The slogan expresses the idealization of a racially defined national body (“blood”)

unified with a settlement area (“soil”). It was inextricably linked with the contemporary German idea

of Lebensraum—the belief that the German people need to reclaim historically German areas of

Eastern Europe into which they could expand—which was the driving ideology behind Hitler’s

invasion of neighboring countries and the mass murder and genocide of their citizens.

       39.     The May 13 event was planned and intended to intimidate, threaten, and harass

Charlottesville residents on the basis of race, religion, and ethnicity. Co-conspirator Jason Kessler

said he hoped that the May event would be a “fantastic first event” in a “cultural ‘civil war.’”

Defendants’ avowed goal was to promote and create an atmosphere of religious and racial

subordination on the streets of Charlottesville, ideally through the infliction of violence or emotional

distress on Charlottesville residents, non-white people, religious minorities, and supporters of equality

like Plaintiff Burke.


                                                 70
        40.    At a lunch before the event, Spencer—sharing a podium with Kessler—explained:

“What brings us together is that we are white, we are a people. We will not be replaced.”

        41.    Defendants acknowledged the success of their careful, deliberate, and months-long

planning. The Daily Stormer’s website reported that “[t]he 200+ honorable whites marched to the

base of the statue as they carried torches reminiscent of the 3rd Reich.”

        42.    This May, 2017 event would later be referred to by conspirators as “Charlottesville

1.0."

        43.    Capitalizing on the perceived success of the May, 2017 event, and motivated by the

same desire to achieve racial and religious subordination of city residents, Defendants began planning

for additional events in Charlottesville. On May 30, Kessler submitted an application for a permit to

hold the Unite the Right “rally” on the weekend of August 11 and 12.

        44.    In June, Kessler invited Defendants and others to come to Charlottesville for a “Proud

Boys” event, which was designed to promote violence and intimidate minority residents in advance of

the Unite the Right "rally." As one of the Proud Boys in attendance noted, the group wanted to bait

protestors because “a lot of us kinda like to see them bleed.” Another Proud Boy reminded others:

“This of course is just the beginning. There are also bigger events planned for . . . Charlottesville on

August 12.”

        45.    On July 8, 2017, a third white supremacist event was held in Charlottesville, this time

by the Loyal White Knights. Nearly fifty Klansmen marched through the streets shouting “white

power,” and carrying signs that read: “Jews are Satan’s children.” Some wore white Klan robes, and

many carried guns.

        46.    Co-conspirator, Jason Kessler, attended and live-streamed the Klan march organized

by the Loyal White Knights, a Ku Klux Klan organization, on Twitter. He shared a tweet with his


                                                 71
followers: “#UniteTheRight against these shitlibs in Charlottesville on August 12th is going to be so

much fun. You’ve got a month to be there.”

   Defendants Planned and Coordinated a Scheme to Incite Extreme and Outrageous Harmful
                    Behavior under the Guise of the Unite the Right Rally

       47.     Defendants and their co-conspirators conspired to incite violence and to threaten,

intimidate, harass, and terrorize the civilian population of Charlottesville, in particular, individuals of

a racial, ethnic, or religious minority, and to commit other unlawful acts as described herein. For

weeks, Defendants acted on the basis of racial, religious, and/or ethnic animus, and with the intention

to deny non-white people and religious minorities, as well as people promoting equal rights and

protection for non-white people and religious minorities, their equal protection and other rights that

they are guaranteed under state and federal law.

       48.     The application for the permit for the Unite the Right rally and event submitted by

Kessler claimed that the event would be a protest of the removal of the Robert E. Lee monument, but

Defendants also intended that the rally would instill fear in, and terrorize counter-protestors (as well

as the wider audience watching the event throughout the country) and incite violence. They wanted to

use the events of the weekend to intimidate the broader civilian population and recruit more followers

to Defendants’ various hateful and violent groups and causes.

       49.     An article by Defendant Andrew Anglin published on Defendant Daily Stormer’s

website on August 8 explained that the purpose of the “rally” had shifted from being “in support of

the Lee Monument, which the Jew Mayor and his Negroid Deputy have marked for destruction” to

“something much bigger than that . . . . It is now an historic rally, which will serve as a rallying point

and battle cry for the rising Alt-Right movement.”

       50.     Defendants Andrew Anglin, Gregory Anglin, The Traditionalist Worker Party,

National Policy Institute, along with Defendant Daily Stormer (Moonbase Holdings, LLC), Morning

                                                  72
Star Ministries, Inc., and Anglin & Anglin LLC, through their leadership and members, all agreed and

coordinated with and among each other to inflict physical harm and emotional distress on counter-

protesters, including Plaintiff Burke, and countless others in Charlottesville on August 12, 2017. They

also coordinated with numerous unnamed and named co-conspirators, in furtherance of the

conspiracy.

       51.     Co-conspirators met in person at the Trump Hotel in Washington, D.C. to organize and

direct the “rally” in Charlottesville. Other co-conspirators met in Charlottesville on August 9 to plan

and direct the unlawful acts of violence, intimidation, and denial of equal protection of law in

furtherance of a violent, criminal, and terroristic conspiracy. Defendant David Duke attended another

in-person meeting on August 11 to plan and direct the unlawful acts of harassment, intimidation, and

the denial of equal protection of law. “Other allies” coordinated their attendance as a “joint operation”

in advance of August 12 to plan, direct, and prepare for unlawful acts of violence, intimidation,

harassment, terrorism, and denial of equal protection to Charlottesville citizens in furtherance of a

violent, criminal, and terroristic conspiracy.

       52.     Defendants also frequently coordinate the illegal acts planned for the Unite the Right

rally and event online. They used websites, social media (such as Twitter, Facebook, 4chan, and 8an),

chatrooms, radio, videos, and podcasts to communicate with each other, and with their co-

conspirators, followers and other attendees and did so to plan the intended acts of violence,

intimidation, terrorism, and the denial to American citizens of the equal protection of laws.

       53.     For years, Defendants and others unnamed have used the Internet to, in Defendant

Andrew Anglin’s terms, “solidify a stable and self-sustaining counter-culture.” Use of the Internet is

part of the manner, ways, and means of how Defendants’ conspiracy operated and operates.

       54.     Defendants and co-conspirators coordinated by posting articles on their own websites,

and by using social media to send and share messages for the “rally” and to encourage attendance and
                                                 73
the commission of illegal acts. They interviewed one another about the plans for the “rally,” and

shared those messages on podcasts or other video-streaming services. They agreed to mobilize their

respective members and followers to attend and to be violent and suppress the equal rights of

Charlottesville citizens.

       55.     Defendants used the internet chat platform Discord extensively to plan and direct the

illegal and terroristic acts that took place in Charlottesville on August 12, 2017. Originally developed

as a messaging platform for group “game play,” Discord is set up as a series of private, invite-only

servers, each providing a space for real-time group discussion. Each server is organized into

“channels,” indicated by a “#” before the name. Participants in the chat use “handles” or nicknames to

identify themselves. Participants can request to be “tagged” as a member of a group.

       56.     A "Charlottesville 2.0" server was established on Discord in June 2017 (hereinafter,

“Discord”). This server was used to direct and plan unlawful acts of violence, intimidation, and denial

of equal protection of law at the Unite the Right "rally." One user explained that Discord was “for

closed, top super-secret communications intended for the elite inner circle of the alt-right.”

Defendants used Discord as a tool to promote, coordinate, and organize the Unite the Right “rally,”

and as a means to communicate and coordinate violent and illegal activities “in secret” during the

actual events of that weekend, in furtherance of a violent, criminal, and terroristic conspiracy.

       57.     Discord was moderated, reviewed, directed, and managed by co-conspirators. As

moderators of the group, they were able to view all of the posts, invite or reject participants, and

delete messages they did not condone. The group was “invite only” and not open to the public.

       58.     Individual Defendants participants in Discord or otherwise participated in the

direction, planning, and inciting of unlawful and violent acts through Discord.

       59.     These Defendants and their co-conspirators used Discord for regular “leadership”

meetings through which they shared information and plans. Defendants also used Discord to distribute
                                                 74
what they called “Orders” to co-conspirators and attendees. One document posted was entitled

“General Orders” for “Operation Unite the Right Charlottesville 2.0.”

       60.     There were at least 43 channels set up on Discord as a means of sharing specific

information. Those channels included:

       #announcements                        #news                         #ma_ct_ri
       #dixie-lyrics                         #safety_planning              #vt_nh_me
       #mod_help                             #alex_jones_chat              #great_lakes_region
       #confirmed_participants               #pictures_and_video           #midwest_region
       #shuttle_service_information          #beltway_bigots               #ky_tn
       #code_of_conduct                      #voice_chat                   #tx_ok
       #self_promotion                       #friday-night                 #florida
       #flags_banners_signs                  #sunday-night                 #georgia
       #promotion_and_cyberstrike            #chants-                      #carolinas
       #gear_and_attire                      #virginia_laws               #california_pacific_nw
       #antifa_watch                         #lodging                      #carpool_available
       #demonstration_tactics                #lodging_wanted               #ny_nj
       #sponsors_only                        #loding_available             #pennsylvania
       #i_need_a_sponsor                     #carpool_wanted               #da_va_md

       61.     They also had a channel called #questions_for_coordinators, where participants could

ask questions of the organizers.

       62.     With the permission of a moderator, individuals could be “tagged” as members of

certain organizations. TWP and The Daily Stormer (including its “book club” chapters), all had

channels on Discord that allowed their tagged members to participate in private group

communications in advance of the “rally.”

       63.     Defendants enlisted other co-conspirators to coordinate and organize the “rally,”

through Discord and other means. For example, one individual, using the Discord handle “Tyrone”

(hereinafter Tyrone), indicated that he would coordinate transportation for attendees on August 12.

Others were tasked with helping Kessler moderate the Discord server. Another individual, using the

Discord handle “Caerulus Rex,” was the coordinator between various “security details” that were

established by Defendants and their co-conspirators.

                                               75
        64.     Promotional materials, often promoting and inciting violence, were added to Discord

in order to be shared and utilized more broadly.

        65.     Defendants also used Discord to coordinate how they would communicate on other

social media. For example, they told followers to use #UniteTheRight and #Charlottesville on Twitter,

so that they and their followers could closely communicate during the weekend of the “rally.” They

shared that hashtag through Discord.

        66.     Defendant Andrew Anglin likewise established “meet ups” and chat rooms through

Defendant Daily Stormer’s website that co-conspirators and attendees were told to use throughout the

weekend to coordinate their actions.

        67.     A “Charlottesville Statement” was distributed by a co-conspirator, setting out the

philosophy and ideology underlying the “rally.” Among other things, the Charlottesville Statement

holds that “‘Judeo-Christian values’ might be a quaint political slogan, but it is a distortion of the

historical and metaphysical reality of both Jews and Europeans” and that “Nations must secure their

existence and uniqueness and promote their own development and flourishing. . . . Racially or

ethnically defined states are legitimate and necessary.”

    Defendants Promoted Attendance, Violence, and Imagery Designed to Threaten, Intimidate,
                             Harass, and Ultimately to Terrorize

        68.     Defendant Andrew Anglin, through his operations, Defendants The Daily Stormer and

Moonbase Holdings, LLC, told followers: “We are angry . . . There is a [sic] atavistic rage in us, deep

in us, that is ready to boil over. There is a craving to return to an age of violence. We want a war.” He

advised followers that “the hardcore message is what sells” and told them to “[b]e ready to fight for

[the fight].”




                                                   76
       69.     In one promotion created by Defendant TWP and distributed on Discord, the poster

stated: “This is not an attack on your heritage this is an attack on your racial existence. FIGHT BACK

OR DIE.”

       70.     The Daily Stormer released its own poster:




       71.     Using Daily Stormer’s website, Andrew Anglin commanded the Daily Stormer

community to attend (“You must make it there!”). They told their members: “[w]e need to do

everything we can to get as many people to attend this rally as possible. . . . There is a rising

nationalist movement in American and it is not going away. Having thousands of nationalists come

out for this rally will put the fear of god into the hearts and minds of our enemies.” A writer on

Richard Spencer’s website, altright.com, enthused that Daily Stormer was “going to bring a lot of

young new cadres to the rally,” including Identity Evropa.

       72.     Andrew Anglin also urged his followers: “We are now taking these [Stormer Book

Clubs] to the next level . . . We are going to have challenges (which will include getting you in fit and

fighting shape and learning useful masculine skills) . . . . We are going to build an invisible empire.

This has all been worked out in my mind a long time ago, and this summer, the Summer of the Black

Sun, is when we are going to bring it all together.”


                                                  77
       73.     Another co-conspirator on Discord posted an image of a raised fist holding a dagger by

its blade, dripping blood, over the words “FIGHT UNTIL THE LAST DROP.”




       74.     Defendants' intention to engage in violence, to ensure that others engaged in violence,

and to orchestrate and direct that violence against racial and religious minorities was open and

explicit. For example, a member of Vanguard America blithely asked on Discord, “When can we gas

the reprobates. . .” Tyrone, a co-conspirator, wrote: “Most efficient is how you get six million Jews in

a Cadillac. 3 in the front 3 in the rear 5,999,994 in the ash tray.”

       75.     On Discord, there were countless exhortations to violence, including:

                   •   “I’m ready to crack skulls.”

                   •   “If you don’t have a flame thrower you’re wrong,”

                   •   “It’s going to get wild. Bring your boots.”

                   •   “Studies show 999/1000 niggers and feminists fuck right off when faced with
                       pepper spray.”

                   •   “Bringing women to a protest/rally where we expect violence is fucking
                       retarded . . . even if you aren’t expecting violence you should prepare for it.”

                   •   “Let there be no mistake – these two side have irreconciable [sic] differences
                       that will never reach compromise – the only question is the level of conflict to
                       decide the victor.”

                   •   “You have a week, bros. Best spend it having four or five of your friends
                       simulate jumping you. Go light, don’t get injured before the event, and focus on
                       blocking and pushing back in ways that don’t look like assault.”


                                                  78
                   •   “Let’s make this channel great again. The Carolinas (kind of) started the
                       Revolutionary War and the Civil, so why not add the Race War / Second Civil
                       War to the list?”

         76.   Defendants took no steps to prevent any violence. To the contrary, consistent with their

conspiracy to encourage and enable violence, Defendants and co-conspirators reinforced a false

narrative of a larger—necessarily violent—racial and religious war in which Unite the Right events

were a critical moment. This strategy was intended to—and foreseeably resulted in violence directed

at the racial and religious minorities.

         77.   On August 11, Defendant Duke urged what he referred to as “our people” to attend the

rally:




         78.   Co-conspirators on Discord incited attendees to bring weapons and engage in violence.

This incitement was known to and promoted by Defendants.
                                               79
         79.   Defendants expressly acknowledged that their false narrative of “self-defense” was

merely a pretext for violence. Tyrone, for example, had the following exchange on Discord:

               Tyrone: “What if we are sociopathic and want [antifa] to show up, for . . . self-defense
               purposes?”

               Americana – MD: If you’re concerned about antifa showing up and being violent I
               present you 2 valid options. 1. Don’t attend [emoji of a woman] or 2. Be better at
               violence than they are.

               Tyrone: It’s not just about you (collective you not personal) violence like this is a team
               game.

               Tyrone told others: “The best defense is a good offense, my grandpappy taught me.”
         80.   One Discord participant told people to “purchase self-defense insurance,” while

another quipped that the ability to make out a self-defense claim “[d]epends how much of a jew your

lawyer is.”

         81.   Using Discord and other mediums, Defendants gave orders to each other, co-

conspirators, and followers in advance of the Unite the Right weekend, including what weapons to

bring, what protective armor to wear, and instructions for uniforms. In particular, they advised other

participants to bring firearms or improvised weapons. They engaged in these acts with the intention

that they and their co-conspirators would in fact engage in violence and harassment against racial and

religious minorities and threaten the broader Charlottesville population.

         82.   Defendants and co-conspirators posted photos of themselves posing with automatic

weapons and tactical gear, and boasted about the weapons they were bringing. Tyrone, for example,

bragged that he would be bringing “Mosin-Nagants with bayonets attached,” referring to military

rifles used by Russian and Soviet armed forces, which “will shoot clean through a crowd at least four

deep.”

         83.   One co-conspirator on Discord posted a fake advertisement for a product that looked

like pepper spray called “Nig-Away”—“a no-fuss, no-muss ‘nigger-killer,’” promised to “kill[] on

                                                80
contact . . . dissolv[ing] all tissue, leav[ing] only bone matter” in order to “rid the area of niggers.” He

commented beneath the photo, “stock up now.”




       84.     Discord was rife with discussions by co-conspirators of weapons and the use of

everyday objects to inflict harm:

                   •   “I’m conceal carrying.”

                   •   “[A] real man knows how to make a shield a deadly weapon”

                   •   “K]nives and guns are more legal than blunt weapons or batons, but its [sic]
                       better to only carry what would only be perceived as a defensive tool. I figure
                       knives would cause the police more alarm over a can of pepper spray or a
                       rugged and abrasive shield.”

                   •   “G]et standard OC spray. I personally use Fox Labs.”

                   •   “[R]emember that newspapers can be your greatest ally / toss a few pennies in
                       there, roll it up and fold it and bam.”

                   •   “[A]void batons . . . just get hardwood dowel (that fits in your hand) from a
                       store and cut it to size.”

                   •   “If you get PVC get schedule 80 for thicker thumping.”

                   •   “Don’t carry anything that’s explicitly a weapon. Flag poles and signs work,
                       but openly carrying obvious weaponry is probably not a good idea.”


                                                  81
                   •   “A wrench with a wrist lanyard gets the same job [as a blackjack/billyclub]
                       accomplished.”

                   •   “Just carry a pocket full of rocks. They can be in a sock or something.”

       85.     One co-conspirator on Discord posted a link to his store, Resistance Tools, along with

a coupon code (UNITETHERIGHT2017), and wrote “FOR PEOPLE NOT CONCEALED

CARRYING IN C’VILLE: I sell stun guns, tasers, pepper spray, batons, and other self-defense stuff.”

       86.     Defendant Andrew Anglin (supported by Greg Anglin) issued directives using

Defendant Daily Stormer’s website in advance of the Unite the Right weekend. In articles titled

“Operational Security for Right Wing Rallies” and “Charlottesville: Why You Must Attend and What

to Bring and Not to Bring!” “Stormers” were told that they were required to bring tiki torches and

should also bring pepper spray, flag poles, flags, and shields.

       87.     Defendants and co-conspirators provided guidance and instructions to co-conspirators

and participants about how to try to avoid the legal ramifications of their violence. For example, they

set up a channel on Discord devoted to understanding Virginia Law, where one co-conspirator

suggested that rallygoers buy self-defense insurance.

       88.     Defendants also assured co-conspirators that they would be protected when they

engaged in violent acts intended, incited, strategized, and encouraged by Defendants. The

“General Orders” told attendees that if they found themselves arrested, there would be “money and a

legal team set aside for you after.” Spencer put out a call for Attorneys on his website, AltRight.com.

       89.     Defendant Daily Stormer advised and instructed Unite the Right rally attendees, “[I]f

you end up in some heavy stuff and are not yet charged with anything, use your moments of freedom

to get really difficult to find. Do not wait around for bad processes to begin against you. Exit from any

risky situation as quickly as you can. If you make yourself easy to serve with legal process, legal

process will be likely be served to you.”
                                                 82
       90.     Defendants and co-conspirators told each other to bring shields, uniforms, flags, and

signs decorated with iconography that would instill fear along racial and religious lines, while also

identifying rallygoers with the hate groups to which they belong. The Texas and Louisiana chapters of

Vanguard America, for example, planned to have shields with their logos painted on.

       91.     Defendants also discussed and intended for followers to come with paraphernalia

bearing racist and anti-Semitic imagery. A co-conspirator, for example, explained: “The Confederate

flag is THE BEST optics because it’s beloved by legions of Southerners who are on the doorstep of

becoming just like us if we can move them beyond ‘heritage not hate.’”

       92.     The “official” poster for the event contained Nazi and confederate iconography,

including imperial eagles reminiscent of Nazi Germany’s national emblem, confederate flags and

monuments, confederate soldiers in formation.




    Defendants Engaged in a Conspiracy to Intentionally Commit Terroristic Violence Against
                            Counter-Protestors on August 12, 2017

                                                83
       93.     On August 12, Defendants, their co-conspirators, and others acting at their direction

executed their plan to carry out racial, religious, and ethnic violence, intimidation, and harassment, in

furtherance of a violent, criminal, and terroristic conspiracy. Defendants TWP, Duke, and hundreds of

Stormers (many of them from Stormer Book Clubs) all participated in the violent events of the day

together with an intent to inflict as much emotional harm as possible on counter-protesters.

       94.     Defendants and co-conspirators planned to arrive early and anticipated and encouraged

the use of violence to assist the rally. As one co-conspirator explained: “Me, the rest of TWP and LS

[League of the South] have been to more than one rodeo. / And shit NSM will be there early too /

Those guys are nuts / In a good way.” Jason Kessler promised that there would be hundreds of

members of TWP and League of the South at the park as early as 8:00 a.m.

       95.     Co-conspirators exhorted rallygoers to arrive before the park opened to form “a white

bloc barrier or square around the entire statue + podium . . . . given that they know we’re coming,

we’ll all need as many people as possible to be there right when the park opens.”

       96.     Jason Kessler told Discord participants: “EVERYONE needs to get to the park as early

as possible and defend our territory.” He suggested that camping out at the monument the night before

would give them “[t]he most extremely prepared position.” In these remarks, Kessler referred to (and

actively encouraged) preparation for violence against racial and religious minorities and anyone who

supported their cause.

       97.     A co-conspirator asked the Discord group: “So are we going to occupy very early? Or

try and force this commie scum out after the fact? I’m good with either.” Another participant

responded, “We will be fine as long as we have bodies there and willing to remove whoever is in our

way. Vanguard is fabricating 20 additional shields. We should have a good amount between

organizations. We just need to make sure we have bodies there ready to rock.”


                                                 84
       98.     Consistent with the conspiracy’s effort to organize and maximize violent acts, a co-

conspirator and moderator on Discord told participants that “we’ll be putting out a video for basic

formation, roles, and commands to all of the group leaders shortly” and “posted a “Shields & Shield

Tactics Primer” made by the “Detroit Right Wings,” as well as a video illustrating shield fighting

techniques, to be studied by participants. Eli Mosley, a direct co-conspirator with Defendants, said: “I

run this [the Unite the Right “rally”] as a military operation . . . I was in the army.”

       99.     During the midst of the violence at Charlottesville and while at the rally, Defendant

Duke gave an interview with NBC news and stated, “We are determined to take our country back.”

       100.    The “we” and the “our” that Duke was referring to is himself and his co-conspirators

and other white supremacists.

       101.    This statement was intended to incite violence against counter-protestors in

Charlottesville and did in fact incite violence.

       102.    The primary organizers and leaders of the conspiracy, Defendant David Duke and

Defendant Andrew Anglin, did intend to and continued to incite as much violence against counter-

protestors as possible at the Unite the Right Rally and, after the severe injuries that ensued, declared

that their objectives had been met.

       103.    Defendants took no steps to prevent, or aid in preventing, the intimidating, threatening,

terroristic and otherwise illegal conduct they knew was being planned and coordinated.

The Events on August 12 that Caused Plaintiff Burke’s Serious Injuries Were Intentionally Violent
                          In Accordance with Defendants’ Planning

       104.    Most of the Defendant groups arrived in military formations, armed like paramilitary

forces—carrying, among other things, guns, shields, protective gear, flags, and rods. They shouted

commands at their groups to “move forward” or “retreat.” Governor Terry McAuliffe stated that “80



                                                   85
percent of the people here had semiautomatic weapons . . . you saw the militia walking down the

street, you would have thought they were an army.”

       105.    Members of Defendant TWP met at a pre-set location in order to march to

Emancipation Park in formation.

       106.    As Defendants and co-conspirators marched towards Emancipation Park, they shouted

threatening, harassing, and intimidating language at Charlottesville residents and protesters on the

basis of their race, religion, and ethnicity or support for people of different races, religions and

ethnicities. These included statements like, “Get the fuck out of our country, bitches! Yeah, come up

to me! Come up to me, bitch!”

       107.    Defendants and Defendants’ co-conspirators continued to intentionally spread

intimidation and terroristic violence even after authorities declared the rally to be an unlawful

assembly.

       108.    By 11:22 am, before the permit for the “rally” even began, Charlottesville officials

declared the gathering in Emancipation Park an unlawful assembly, defined under Virginia law as

“whenever three or more persons assembled share the common intent to advance some lawful or

unlawful purpose by the commission of an act or acts of unlawful force or violence likely to

jeopardize seriously public safety, peace, or order.”

       109.    At 11:28 am, Governor McAuliffe declared a state of emergency, stating: “It is now

clear that public safety cannot be safeguarded without additional powers, and that the mostly out-of-

state protestors have come to Virginia to endanger our citizens and property. I am disgusted by the

hatred, bigotry and violence these protestors have brought to our state over the past 24 hours.”

       110.    Defendant Daily Stormer encouraged its followers to go to McIntire Park and assemble

“behind” other co-conspirators and incited violence by the crowd:


                                                  86
        111.   By 1:00 pm, other co-conspirators and their followers had reassembled in McIntire

Park. Violence again broke out. One woman protesting Defendants’ message was choked by co-

conspirator, Steven Balcaitis, who was wearing a t-shirt advertising a white nationalist and anti-

Semitic website, Red Ice. As he grabbed her neck, he looked at a bystander and said, “Don’t save

her.”

        112.   A few minutes after 1:00 p.m., Defendant Daily Stormer posted:




                                                87
       113.    Defendants took no steps to prevent, or aid in preventing, the violent actions that they

knew was being planned.

       114.    “Run Them Over” is a popular anti-Black Lives Matter and anti-racial justice protest

catchphrase and shows up in memes and comments across the Internet. In late January 2017, Fox

Nation, the opinion website operated by Fox News, tweeted out a “Reel Of Cars Plowing Through

Protestors Trying To Block The Road.” The author of the video piece, which originally appeared on

the Daily Caller, wrote: “Here’s a compilation of liberal protesters getting pushed out of the way by

cars and trucks” and “Study the technique; it may prove useful in the next four years.” On Facebook,

the author bragged about the popularity of the piece, boasting that he “[m]ade a profit for the

company today. Went from 400,000 to 2 million views in a 24 hour timespace #winning.”

       115.    The same trope was used as part of planning for the Unite the Right Rally. On Discord,

for example, in response to a post from Tyrone that if “something happens . . . adjustments will have

to be made to remove people from the scene,” co-conspirator “AltCelt(IL)” responded with an image

from a famous scene in the movie Dawn of the Dead, in which the protagonists retrofit buses with

chainsaws and barbed wire to escape a mall by running over thousands of swarming zombies.

AltCelt(IL) added a “crying laughing” emoji and wrote “This will be us.”




                                                88
       116.    Tyrone replied with a picture of a John Deere tractor captioned, “Introducing John

Deere’s new multi-lane protestor digestor,” and commented, I Know NC law is on the books that

driving over protestors blocking roadway isn’t an offense… Sure would be nice.”




       117.    On the same day (July 17, 2017), Tyrone asked the #virginia_laws channel, “Is it legal

to run over protestors blocking roadways? I’m NOT just shitposting. I would like clarification. I know

it’s legal in NC and a few other states. I’m legitimately curious for the answer.” Two participants

reacted to this post with red heart emojis.

       118.    At approximately 1:42 p.m., motivated and encouraged by Defendants and their

conspiracy, James Alex Fields deliberately and maliciously accelerated and drove his Dodge

Challenger into a crowd of Charlottesville residents, peaceful, nonviolent counter-protestors, and

Plaintiff Burke in an attempt to murder and maim as many individuals as possible, in furtherance of a

violent, criminal, and terroristic conspiracy to incite violence and inflict severe emotional harm.

                  Plaintiff Burke Suffered and Continues to Suffer Serious Injuries

       119.    As a result of the conspiracy to cause harm to the counter-protesters, Plaintiff Burke

sustained severe and extensive physical, emotional, and psychological injury on August 12, 2017 and

will be left with long-term and permanent injury as a result of Fields’ terroristic car attack

                                                 89
        120.     Plaintiff Burke was rendered unconscious by the immediate impact of Fields’ car

attack. When he returned to consciousness several minutes later, a first-responder to the scene of

Fields’ attack instructed Plaintiff Burke that he needed to hold his head together, as he had suffered a

serious laceration and was bleeding profusely. Plaintiff Burke gave his cellphone, and passcode to

unlock, to the first-responder in order for her to contact his wife because he was unable to do so as a

result of his injuries.

        121.     Plaintiff Burke’s physical injuries include injury to his left knee, the loss of feeling in

his left arm, a concussion, traumatic brain injury, and an eye that was swollen shut. His treatment thus

far has required, at least, an overnight stay in the hospital, a CT scan for his head, a concussion scan,

and up to two months of bedrest.

        122.     Heather Heyer, the victim who died as a result of Fields’ terroristic car attack, collided

with Plaintiff Burke during the accident and was located near Plaintiff Burke when he returned to

consciousness.

        123.     Plaintiff Burke has worked as an Emergency Medical Technician (EMT). Due to his

background as an EMT, Plaintiff was able to recognize Heather Heyer’s dire medical condition and

recognized her labored breathing as agonal respirations—the type of breathing people experience

before death. Plaintiff Burke witnessed Heather Heyer die from injuries she suffered from Fields

terroristic car attack on August 12, 2017.

        124.     Plaintiff Burke has suffered serious emotional and psychological trauma from Fields’

attempt to kill him and others in furtherance of a violent, criminal, and terroristic conspiracy, as well

as from witnessing the death of Heather Heyer as a result of Fields’ terroristic car attack. Plaintiff

Burke’s cognitive functioning has been permanently negatively affected as a result of his injuries and

trauma.


                                                   90
        125.    Since the terroristic car attack on August 12, 2017, Plaintiff Burke, as well as his

friends and family, have been threatened and harassed by supporters of Defendants and their co-

conspirators. The harassment has included threatening text and social media messages sent from a co-

conspirator, Honorable Sacred Knights:




   After the Fact, Defendants Celebrated the Success of Their Terroristic Plan to Incite Violence
        126.    As news about Fields’ car attack spread, Defendants celebrated what they deemed was

their “victory” and mocked the death of Heather Heyer and the injuries sustained by other victims of

Fields’ car attack, like Plaintiff Burke.

        127.    That evening, Defendant Andrew Anglin posted a message: “Roadkill Nights

Powered by Dodge. It’s going down Saturday Aug. 12th from 11am to 10 pm.”

        128.    Defendant Daily Stormer encouraged followers to find out the details of Heather

Heyer’s funeral and to attend. A tweet from Kessler’s account referred to Heather Heyer as a

communist and said: “Communists have killed 94 million. Looks like it was payback time.” Kessler

                                                 91
claimed he was on a mixture of prescription drugs and alcohol when he wrote that message and did

not remember it; an agent of Defendant Daily Stormer claimed credit for hacking Kessler’s account

and posting the tweet.

       129.    A co-conspirator said of the rally: “We achieved all of our objectives. We showed

that our movement is not just online, but growing physically. We asserted ourselves as the voice of

white America. We had zero vehicles damaged, all our people accounted for, and moved a large

amount of men and materials in and out of the area. I think we did an incredibly impressive job.”

       130.    White supremacists debriefed on Discord, celebrating that protesters “got btfo [blown

the fuck out] by all objective measures / only people who moved us a single inch were the zog-cops”

(‘zog’ is an anti-Semitic slur in Defendants’ circles).

       131.    Another co-conspirator told the New York Times that August 12 was “a huge moral

victory.”

The Unlawful Acts By Defendants, Co-Conspirators and Others Acting at Their Direction Caused
  Serious Injury; Defendants’ Actions Will Continue to Cause Damage to Plaintiff and Others

       132.    Defendants’ actions caused loss of life, serious bodily injury to Plaintiff Burke and

others, and extensive damage to property. The conspiratorial, violent, and terroristic plot enacted by

Defendants in Charlottesville on August 11 and 12 left an indelible mark on Plaintiff, Charlottesville,

and the rest of the country. Three innocent people lost their lives: a peaceful protestor, Heather Heyer,

and two state law enforcement officers, Lieutenant H. Jay Cullen and Trooper Pilot Berke M.M.

Bates. At least 34 individuals, including Plaintiff Burke, were injured and countless others were

victims of assault. Hundreds, if not thousands, were subjected to verbal abuse, threats, harassment,

and intimidation when Defendants, co-conspirators, and their followers chanted and shouted overtly

anti-Semitic, racist, fascist, xenophobic, and homophobic messages.



                                                 92
       133.    Countless public officials, including Virginia’s governor Terry McAuliffe, Attorney

General Jeff Sessions, and Senators Cory Gardner, Ted Cruz, and Ron Wyden, have recognized that

the Unite the Right “rallygoers” were motivated by racism, xenophobia, and anti-Semitism, that the

“rallygoers” engaged in hate-based violence, and that the events that unfolded were properly

characterized as domestic terrorism.

       134.    On September 12, 2017, Congress passed a unanimous and bipartisan joint resolution

“rejecting white nationalists, white supremacists, the Ku Klux Klan, neo-Nazis, and other hate

groups,” recognizing that they engaged in a “horrific and violent display of bigotry” in

Charlottesville, and condemning “the violence and domestic terrorist attack that took place during

events between August 11 and August 12, 2017.”

       135.    The joint resolution also documented that the hate-based groups are “organizing

similar events” around the country, and urged the President to “speak out against hate groups that

espouse racism, extremism, xenophobia, anti-Semitism, and white supremacy,” and address “the

threats posed by those groups,” which are currently growing within the United States.

       136.    President Trump signed the resolution, and issued a signing statement “oppos[ing]

hatred, bigotry, and racism in all forms.”

                                    Defendants’ Acts of Conspiracy
       137.    As detailed above, all Defendants had an agreement and understanding to engage in,

promote, and incite racial, religious, and ethnicity-based harassment and to cause severe emotional

distress in counter-protestors. They did so through, among other things, using and encouraging the use

of weapons and caustic substances, military-style marches, burning torches, intimidating iconography,

and terroristic threats of violence. They did so in order to (a) injure non-white and religious minority

residents of Virginia by denying them the equal privileges and immunities of citizenship, and the use,

benefits and privileges of property and/or contractual relationships, (b) further Defendants’ cause of

                                                 93
recruiting new followers to engage in racial, religious and ethnically-motivated violence referenced

above both at the Unite the Right rally and in the future, and (c) compel the city of Charlottesville to

maintain the statue of Robert E Lee in Emancipation Park as a means of furthering their

aforementioned goals.

       138.    All Defendants, on behalf of themselves or the organizations for which they are agents,

provided financial support, planned and coordinated the Unite the Right rally, encouraged attendance,

actively organized followers to attend, coordinated logistical support to attendees, promoted the rally

as violent, and/or encouraged attendees to prepare for and commit violent acts.

       139.    Among other things, they used online and media platforms to encourage attendance at

the Unite the Right “rally,” to discuss and promote causing harm and commit violence against non-

white people and religious and ethnic minorities.

       140.    David Duke attended an in-person planning meeting on August 11 to plan unlawful

acts of violence, intimidation, and denial of equal protection at the Unite the Right events.

       141.    Defendant Andrew Anglin (using, among other things, Daily Stormer’s website)

organized and caused others to attend the Unite the Right events and commit acts of violence,

intimidation and denial of equal protection.

       142.    Defendant TWP and “other allies,” coordinated their attendance as a “joint operation”

in advance of August 12, in order to plan unlawful acts of violence, intimidation, and denial of equal

protection at the Unite the Right events.

       143.    Defendants organized the “rally” and coordinated logistics for attendees on August 12

in Charlottesville so that they would engage in unlawful acts of violence, intimidation, and denial of

equal protection at the Unite the Right events.

       144.    TWP and Moonbase Holdings (through Daily Stormer) had members on the

Charlottesville discussion forum on the application named Discord to direct and plan unlawful acts of
                                                  94
violence, intimidation, and denial of equal protection at the Unite the Right events. Daily Stormer,

Andrew Anglin Moonbase Holdings, Gregory Anglin, Morningstar Ministries, and Anglin & Anglin

LLC were all participants in Discord and in the direction, planning, and inciting of such unlawful acts

through Discord, including the use of weapons and objects to inflict harm and intimidate.

       145.    Defendant Andrew Anglin advised rallygoers on bringing weapons.

       146.    Using Discord, Defendants and co-conspirators coordinated unlawful acts at the Unite

the Right events, including acts of violence, intimidation, and denial of equal protection.

       147.    Defendant Andrew Anglin, through Daily Stormer and Moonbase Holdings, set up a

channel for co-conspirators to coordinate unlawful acts, including acts of violence, intimidation, and

denial of equal protection, at the Unite the Right events.

       148.    Defendant, Andrew Anglin and Gregory Anglin raised funds, and/or planned for legal

support, and/or arranged travel for the participants who engaged in unlawful acts of violence,

intimidation, and denial of equal protection at the Unite the Right events.

       149.    Defendants Andrew Anglin and other co-conspirators planned and organized a “secret”

torch parade at UVA for August 11, with a plan and intent to intimidate, threaten and harass

Charlottesville residents, particularly Jews, blacks and other minority residents.

       150.    Co-conspirators attended the torchlight march on August 11 and engaged in acts of

intimidation, harassment, and violence.

       151.    Co-Conspirators attended the Unite the Right “rally” on August 12 and engaged in acts

of intimidation, harassment, and violence, in furtherance of a violent, criminal, and terroristic

conspiracy to inflict as much emotional distress as they could on Plaintiff and other counter-

protestors.

               David Duke’s, Daily Stormer’s, and Andrew Anglin’s Coordinated Efforts

       152.    David Duke maintains a personal website, “davidduke.com.”
                                                 95
        153.    On April 28, 2016, Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin Discuss the Millenials Revolution Against the Jewish Oligarchs,” that includes a link to his

radio show recorded on the same date, during which he and Andrew Anglin promote anti-Jewish

rhetoric.

        154.    On April 29, 2016, Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin Talk on the Core Mindset that Will Save our People and overthrow the Jewish Racist

Globalists,” that includes a link to his radio show recorded on the same date, during which he and

Andrew Anglin promote anti-Jewish rhetoric, specifically “overthrowing” the Jews.

        155.    On May 27, 2016. Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin on Polar Bear Supremacism and Trolling the Jewish Establishment,” that includes a link to his

radio show recorded on the same date, during which he and Andrew Anglin promote anti-Jewish

rhetoric. The article notes that Duke and Anglin “talked about Mr. Anglin’s unorthodox but

successful methods of subverting the Jewish cultural narrative, such as the over-the-top worship of

Taylor Swift as an Aryan Nazi goddess and adopting Bane, the villain of the Batman movie, as a

heroic icon.”

        156.    On June 9, 2016, Duke’s website posted an article entitled, “An Incredible

Conversation Between Dr. Duke and Andrew Anglin on the Alt Right Revolution against Jewish

Supremecism,” that includes a link to his radio show recorded on the same date in which he and

Andrew Anglin promote anti-Jewish rhetoric.

        157.    On August 15, 2016, Duke’s website posted an article entitled, “Dr. David Duke and

Andrew Anglin Discuss Trump, the La Flooding, Duke for Senate and the Race War Against White

People!,” that includes as link to his radio show recorded on the same date in which he and Andrew

Anglin promote anti-Jewish rhetoric. The article further states, “Andrew Anglin is always a fun guest

and your friends will greatly enjoy the show.”
                                                 96
        158.   On August 18, 2016, Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin on CNN Lies, O’Reilly saying Soros is like Duke, and Showing how DNA proves Racial

Reality!,” that includes a link to his radio show recorded on the same date in which he and Andrew

Anglin promote anti-Jewish rhetoric.

        159.   On August 19, 2016, the Daily Stormer posted an article entitled, “Andrew Anglin and

David Duke on Jew Media Madness,” that cut and pasted portions of the August 18, 2016 article from

Duke’s website. The Daily Stormer article included a link, “Please donate to the Senate campaign of

David Duke.”

        160.   On September 19, 2016, Duke’s website posted an article entitled, “Dr. Duke

interviews Andrew Anglin who is a prominent Alt Right Activisit on The War on White People!,”

that includes a link to his radio show recorded on the same date in which he and Andrew Anglin

promote racist rhetoric.

        161.   On September 20, 2016, Duke tweeted, “Dr. Duke interviews Andrew Anglin, a

prominent #AltRight Activist on The War on White People!’

        162.   On October 17, 2016, Duke’s website posted an article entitled, “Dr. Duke and

Andrew Anglin – Hillary’s Treason, Trumps radicalization, Duke for Senate and Why People in LA

cant wait to vote for Trump and Duke!,” that includes a link to his radio show recorded on the same

date.

        163.   On November 7, 2016, Duke’s website posted an article entitled, “Dr. Duke and

Andrew Anglin discuss the most important vote and election of our lives!,” that includes a link to his

radio show recorded on the same date. In the article, Duke posts a direct message from Andrew

Anglin on his website. The article further states, “immediately following the show Dr. Duke got an

mailbox full of emails saying this was the most powerful and inspiring radio broadcast they ever

heard!” The article further proclaims, “Trump that Bitch” in reference to Hilary Clinton.
                                                97
       164.   On November 22, 2016, Duke’s website posted an article entitled, “Dr. Duke and

Andrew Anglin the True Voice of the Republican Party,” that includes a link to his radio show

recorded on the same date in which he and Andrew Anglin promote anti-Jewish rhetoric.

       165.   On December 20, 2016, Duke’s website posted an article entitled, Dr. Duke and

Andrew Anglin Red Pill on Russia and Why Russia is so Hated: Because Jewish Power Hates

Russia!,” that includes a link to his radio show recorded on the same date in which he and Andrew

Anglin promote anti-Jewish rhetoric. The article states that Duke and Anglin discussed, “taking the

country back from Jewish domination.”

       166.   On December 27, 2016, Duke tweeted, “David Duke and Andrew Anglin: The Attack

on the White Race and the Coming Whitefish March.” The tweet includes a link to a discussion or

video, upon information and belief between Duke and Anglin, that has since been deleted or removed.

       167.   On January 3, 2017, Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin Expose Alt-Right Purity Tests and discuss Personal Revolution in relation to Political

Revolution! Great Show!,” that includes a link to his radio show recorded on the same date in which

he and Andrew Anglin promote anti-Jewish rhetoric.

       168.   On January 17, 2017, Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin Expose Traitor US Gov and CIA Officials Warning Israel NOT to Share with the USA

because of Trump!,” that includes a link to his radio show recorded on the same date during which he

and Andrew Anglin promote anti-Jewish rhetoric.

       169.   On January 24, 2017, Duke’s website posted an article entitled, “Dr. Duke and Andrew

Anglin on How the Jews Attack True White Women, and the Jewish extremist Incitement of Violence

Against Any Person Who Opposes Their Tyranny,” that includes a link to his radio show recorded on

the same date in which he and Andrew Anglin promote anti-Jewish rhetoric.


                                               98
        170.   On March 28, 2017, Duke’s website posted an article entitled, “With Dr. Duke and

Anglin – Hoax Anti-Semitic Bomb Threats Turn Out to be Anti-Goy Hate Crimes!,” that includes a

link to his radio show recorded on the same date during which he and Andrew Anglin promote anti-

Jewish rhetoric. The article indicates that bomb threats to a Jewish Community Center were actually

“anti-gentile hate crimes.”

        171.   On April 4, 2017, Duke’s website posted an article entitled, “Dr. Duke and Anglin

Expose Zio Fake News and the Jewish Led Entertainment and Porn Industry,” that includes a link to

his radio show recorded on the same date in which he and Andrew Anglin promote anti-Jewish

rhetoric.

        172.   On August 9, 2017, Daily Stormer posted an article entitled, PSA: When the Alt-Right

Hits the Street, You Wanna be Ready,” that encourages the protestors, “we have to look dangerous

…. we have to look powerful and we have to look like we are in control.” The article further states,

“We are angry… There is a atavisitic rage in us, deep in us, that is ready to boil over… There is a

craving to return to an age of violence… We want a war… Be ready to die for it… Hail Victory.”

        173.   On August 10, 2017, Daily Stormer posted an article entitled, “Jews Organizing

Genocidal Bolshevik Riot at Chalottesville?!?,” that further states, “When Jews ‘protest’ you need to

be ready for a bloodbath,” and “when Jews talk about ‘protests’ what they really mean is ‘mass

murder.’” The article refers to the counter-protestors as, “a bunch of Jews gathering to ‘oppose’ us.

        174.   Also on August 10, 2017, Daily Stormer posted an article entitled, “#UniteTheRight:

Charlottesville Starts Tomorrow – Be Ready!,” that refers to Charlottesville as a “hatefest,” and ends

with the proclamations, “Get ready” and “Hail Victory.”

        175.   On August 12, 2017, Daily Stormer posted an article entitled, “#UniteTheRight: Fight

Breaks Out at Torchlit March! Nazis WIN!” The article indicates, “We have crossed the

Rubicon…And if there’s a fight, we’re gonna win it.”
                                                99
       176.     On August 13, 2017, Daily Stormer posted an article entitled, “Heather Heyer: Woman

Killed in Road Rage Incident was a Fat, Childless 32-Year-Old Slut.” The article states, “A 32-year-

old woman without children is a burden on society and has no value. Due to female privilege, and the

fact that they do virtually nothing their entire lives, women live and an average of 5 years longer than

men. The average female lifespan is 81 years. That means for 49 more years, this fat slob would

have been leeching off of men’s work.” The article further stated that, because of her age with no

children, it can be assumed that Heyer had multiple abortions and was thus a “child murderer,” that

she was too fat to avoid the Dodge Charger, implied that she deserved to die because she was

“protesting white men,” and indicated that at 32 years old, she was “still trying to get anonymous men

to bone her.”

       177.     On August 23, 2017, Duke’s website posted a featured story on his website entitled,

“Daily Stormer back up. Here is the new link!” The featured story includes a link to “Donate and help

my Work.”

       178.     On August 24, 2017, Duke’s website posted an article entitled, “Dr. Duke and Striker

Reveal the Real David Duke and the Real Andrew Anglin Rather than fake Avatars of ZioMedia,”

that includes a link to his radio show recorded on the same date. The article states that, “the same

forces that are trying to silence Andrew Anglin are out to starve Dr. Duke. He is not currently able to

accept credit card donations so PLEASE send your contribution to the following address:”. In

addition, the article includes a link to a review of the Charlottesville event. The video has since been

deleted or removed.

                                          LEGAL CLAIMS
                                         COUNT ONE
  Violation of 18 U.S.C. § 1962(c) – Racketeer Influenced Criminal Organization (RICO) Act
(Against Defendants Andrew Anglin, Gregory Anglin, The Daily Stormer, Moonbase Holdings,
                LLC, Morning Star Ministries, Inc., and Anglin & Anglin LLC)


                                                100
       179.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       180.    Defendants are persons within the meaning of 18 U.S.C. § 1961(3).

       181.    At all relevant times, the “Anglin Enterprise” constitutes an “Enterprise” within the

meaning of 18 U.S.C. §§ 1961(4) and 1962(c). At all relevant times, the Anglin Enterprise was

engaged in, and/or its activities affected, interstate commerce and/or foreign commerce within the

meaning of 18 U.S.C. § 1962(c). At all relevant times, the Defendants who comprise the Anglin

Enterprise participated in the operation, management, and directed the affairs of the Anglin

Enterprise. The Anglin Enterprise acted in the furtherance of the criminal, violent, and terroristic

conspiracy that culminated on August 12, 2017 by providing financial and logistical support for the

acts carried out by agents and allies of the Anglin Enterprise, Defendants and co-conspirators, causing

great injury to Plaintiff Burke.

       182.    The Defendants’ activities were interrelated, not isolated, and involved a calculated

series of repeated violations of the law in order to conceal and promote illegal activity, namely the

support of a conspiratorial terroristic plot that unfolded in Charlottesville, Virginia on August 12,

2017. The Anglin Enterprise has existed with the current members and others as yet unknown since at

least as long as Gregory Anglin has allowed his businesses and mailing addresses to be used to

conceal and obscure donations made to his son for the furtherance of a violent, criminal, and

terroristic conspiracy. Further, Defendant Gregory Anglin is directly involved in this violent, criminal,

and terroristic conspiracy as he personally performed financial transactions for his son, Andrew

Anglin, in the furtherance of this violent, criminal, and terroristic conspiracy. This conduct and

activity has continued as of the date of this Complaint.

       183.    Defendants Gregory Anglin, Morning Star Ministries USA, Inc., and Anglin & Anglin

LLC’s material financial support of Defendants Andrew Anglin and the Daily Stormer’s violent,


                                                 101
criminal, and terroristic conspiracy is a violation of 18 U.S.C. § 2339A (providing material support to

terrorists).

        184.   Defendant Gregory Anglin, Defendant Morning Star Ministries USA, Inc., and

Defendant Anglin & Anglin LLC’s direct and indirect participation in the Anglin Enterprise’s affairs

through the pattern of racketeering and activity described herein constitutes a violation of 18 U.S.C. §

1962(c).

        185.   Defendant Andrew Anglin, through Defendants Moonbase Holdings, LLC, and Daily

Stormer, then used the profits and proceeds collected and/or obscured by Defendant Gregory Anglin

in the furtherance of the violent, criminal, and terroristic conspiracy that culminated on August 12,

2017.

        186.   Each of the predicate acts referred to in the preceding paragraphs was for the purpose

of executing the Anglin Enterprise’s unlawful scheme, to incite terroristic violence. Defendant

members of the Anglin Enterprise engaged in such acts with the specific intent of furthering that

scheme, willfully and with knowledge of the illegality of said scheme.

        187.   Defendants who comprise the Anglin Enterprise have, on multiple occasions,

conducted or attempted to conduct a financial transaction with the intent to promote the carrying on of

specified unlawful activity, including, but not limited to violations of 18 U.S.C. § 2339A (providing

material support to terrorists). RICO Defendants have, therefore, violated 18 U.S.C. § 1956(a)(3)(A)

and 18 U.S.C. § 1956(a)(3)(B).

                                           COUNT TWO
                             Intentional Infliction of Emotional Distress
                                      (Against All Defendants)

        188.   Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.




                                                 102
       189.    At all material times, Defendants worked towards a shared goal of promoting hatred,

preventing the removal of Confederate monuments, and intimidating nonwhite people, religious and

ethnic minorities, and those who support equal rights.

       190.    As a result of the outrageous and extreme acts of Defendants as described herein,

Defendants have intentionally and/or recklessly caused Plaintiff to suffer severe psychological and

emotional distress.

       191.    Defendants’ extreme and outrageous actions also resulted in Fields’ driving his vehicle

into Plaintiff and others constituted an intentional and aggravated attempt to take their lives.

       192.    Defendants conduct at and before the Unite the Right Rally was extreme and

outrageous and was intended to and/or recklessly did cause extreme emotional harm to Plaintiff.

       193.    By reason of the foregoing, Plaintiff was severely injured and suffered the severe

mental, emotional, and psychological stress of knowing Fields attempted to take his life on August 12,

2017, in addition to witnessing the death of Heather Heyer. Plaintiff has received medical care and

treatment and incurred medical expenses and will continue to incur future expenses thereof, and was

prevented from attending to the duties of his employment and lost salary and earnings and will lose

future salary and earning thereby.

                                             COUNT THREE
                            Civil Conspiracy to Inflict Emotional Distress
                                         (Against All Defendants)
       194.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       195.    Defendants unlawfully, willfully and knowingly conspired, confederated, aided and

abetted, tacitly and/or expressly agreed to participate, cooperate, and engage in unlawful and tortious

and outrageous acts pursuant to a common course of conduct, namely the incitement, promotion, and

sponsoring of violent acts and terrorism for the purpose of instilling fear in the public and obtaining a



                                                 103
reversal of the City’s decision to remove the Robert E. Lee statue, and for the general promotion of a

white supremacist and nationalist political ideology.

       196.    As set forth above, Defendants conspired with, encouraged, and agreed to provide

material support, funding, sponsorship, aiding and abetting, and/or other material resources to

Defendant Fields and other white supremacists and/or white nationalists in furtherance of the

conspiracy.

       197.    At all material times, Defendants engaged in commonly motivated, organized, and

conspiratorial acts designed and intended to cause physical harm and incite fear in the public,

including the attack that injured Plaintiff Burke and caused the death of Heather Heyer in Plaintiff’s

immediate physical proximity.

       198.    Defendants knew or should have known that their actions and material support to white

supremacist and white nationalists would directly result in acts of violence in Charlottesville,

Virginia.

       199.    Fields agreed to commit unlawful acts of violence against the public in order to incite

and instill fear in them, and to further the interests of the white supremacist organizations attempting

to wage a civil war against minorities and supporters of equality who have challenged their hateful

ideologies.

       200.    Defendants acted in concert and/or agreement to further their common goal of inciting

fear in the public; promoting hatred and violence towards minorities and supporters of equal rights;

and maintaining Confederate monuments in public spaces.

       201.    As a direct and proximate result of the conspiracy, and through the direct and material

support provided by Defendants at and leading up to the Unite the Right rally, Fields intentionally and

purposefully planned and implemented an attack upon civilians, resulting in severe physical and

psychological harm and injury to Plaintiff Burke.
                                                104
       202.    As co-conspirators, Defendants are civilly liable to Plaintiff for the actions of

Defendant Fields in the terrorist attack as each of the parties were acting in pursuit of the common

conspiratorial scheme to inflict severe and extreme outrageous emotional distress.

       203.    As a result of the Defendants’ concert of action and conspiracy to inflict emotional

distress, Plaintiff has suffered severe damage to his person.

                                           COUNT FOUR
                                          Negligence Per Se
                                       (Against All Defendants)

       204.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       205.    At all relevant times, Defendants owed Plaintiff a duty of reasonable care.

       206.    Pursuant to Ohio Revised Code § 2917.01, a person or persons are guilty of “inciting

to violence” if that person or persons knowingly engage in conduct designed to urge or incite another

to commit any offense of violence, when either of the following apply:

               (1) The conduct takes place under circumstances that create a clear and present danger

                   that any offense of violence will be committed;

               (2) The conduct proximately results in the commission of any offense of violence.

       207.    Pursuant to Ohio Revised Code § 2917.01, if the offense of violence that the other

person is urged or incited to commit is a felony, inciting to violence is a felony.

       208.    In breach of the duty of care owed to Plaintiff and through communications with the

Daily Stormer and/or other Ohio Defendants, Defendants conspired to plan, perpetrate and cause a

riot in a manner that would result in the use of force and violence against residents of Charlottesville

and counter-protesters.

       209.    Defendants actions in directing, inciting and soliciting others, including Fields, to

commit acts of force and violence is a violation of Ohio Revised Code § 2917.01.


                                                 105
       210.    Defendants conspired to create an unlawful assembly designed to incite a riot and

cause disorderly conduct.

       211.    Defendants conduct was intended or recklessly created a risk of deadly violence and

attacks upon residents of Charlottesville and peaceful demonstrators like Plaintiff Burke.

       212.    As a proximate result of Defendants' violation of the aforesaid statutes, said violations

constitute a breach of the duties owed to Plaintiff Burke and caused Plaintiff’s injuries.

       213.    The injuries suffered by Plaintiff are the exact type of harm against which Ohio

Revised Code § 2917.01 was designed to protect.

                                               COUNT FIVE
                                     Negligence Per Se (Terrorism)
                                         (Against all Defendants)
       214.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       215.    At all relevant times, Defendants owed Plaintiff a duty of reasonable care.

       216.    In breach of the duty of care owed to Plaintiff and through communications with the

Daily Stormer and/or other Defendants, Defendants conspired to plan, perpetrate and cause a riot in a

manner that would result in the use of force and violence against residents of Charlottesville and

counter-protesters.

       217.    Pursuant to Ohio Revised Code § 2909.24, any person that commits a terrorist attack is

guilty of a felony.

       218.    Ohio Revised Code § 2909.24 clearly defines an “act of terrorism” as the commission

of a “specified offense” with purpose to do any of the following:

               (1)     Intimidate or coerce a civilian population;

               (2)     Influence the policy of any government by intimidation or coercion, or;

               (3)     Affect the conduct of any government by the specified offense.



                                                 106
       219.      Ohio Revised Code § 2909.24 was enacted to protect civilians like Plaintiff Burke and

the rest of the population at large from acts of terrorism and violence, such as the act perpetrated by

Fields and abetted by other Defendants.

       220.      Fields intentionally drove his vehicle, using it as a deadly instrument, into a group of

civilians and peaceful, nonviolent protestors with the intent to injure and intimidate the civilian

population at large.

       221.      As a proximate result of Defendants’ actions and violation of the aforesaid statute,

Plaintiff Burke has suffered and will continue to suffer serious, long-term, and permanent injuries.

       222.      The physical, emotional, and psychological injuries suffered by Plaintiff were the exact

type of harm against which Ohio Revised Code § 2909.24 and § 2909.21 were designed to protect.

                                              COUNT SIX
                                               Negligence
                                         (Against All Defendants)

       223.      Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       224.      At all relevant times, Defendants owed Plaintiff a duty of ordinary care.

       225.      By one or more of the following acts or omissions, Defendants breached their duty of

ordinary care:

           a. Inciting violence against Plaintiff and other counter-protestors;

           b. Continuing to incite violence in Charlottesville after it became clear that there was a

                 high likelihood of bodily injury;

           c. Actively encouraging reckless, outrageous, violent, and terroristic behavior by co-

                 conspirators and protestors;

           d. Encouraging and inciting violence and other behavior with a high likelihood of causing

                 severe emotional distress via social media and internet;

           e. Otherwise failing to exercise due care towards Plaintiff.
                                                   107
       226.    As a direct and proximate result of Defendants’ breach of the duty of care, Plaintiff

Burke suffered serious and permanent injuries.

                                           COUNT SEVEN
                                          42 U.S.C. § 1985(3)
                                        (Against All Defendants)

       227.       Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       228.       Defendants plotted, coordinated, and executed a common plan to engage in

violence and intimidation in the streets of Charlottesville.

       229.       In furtherance of a conspiracy to violate the rights of Plaintiff and other black

and Jewish people and their supporters, Defendants repeatedly engaged in campaigns of

violence, threats, and intimidation at Lee Park and throughout the city of Charlottesville.

       230.       Defendants have committed numerous overt acts in furtherance of the conspiracy

to violate Plaintiff’s rights, which are set forth in the paragraphs above. Defendants have sought to

create an atmosphere of violence against Plaintiff, and to violate Plaintiff’s equal rights, including

those under U.S.C. §§ 1981 and 1982 to the full and equal benefit of the laws and proceedings for

the security of persons.

       231.       Co-conspirators whose identities are not known committed numerous additional

acts in furtherance of the conspiracy to violate Plaintiff’s rights, including those alleged herein.

       232.        The illegal activities described were undertaken by Defendants, their agents, and

co-conspirators as express overt acts pursuant to an unlawful conspiracy, the purpose of which

was and is to discriminatorily deprive black, Jewish, nonwhite individuals, and their white

supporters, of their rights to the equal protection of the laws and their rights to the equal

enjoyment of the privileges and immunities of citizens of the United States guaranteed by the

Constitution and laws, because of their race, religion, and open and obvious advocacy for the


                                                 108
rights of nonwhite individuals.

        233.      Because of Defendants’ violation of Plaintiff’s rights, Plaintiff has suffered

numerous and various injuries, including bodily injury, lost income, and severe emotional

distress.

        234.      As a result of the acts set out in the above paragraphs committed in furtherance of

this conspiracy, Plaintiff suffered injuries to his person and suffered the discriminatory deprivation

of one or more of his rights or privileges guaranteed by the Constitution or laws because of one or

more of the illegal overt acts of Defendants and their agents, including but not limited his right to

be free from violence against black, Jewish, nonwhite individuals, and their white supporters.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests an award of the following relief:

        1.     A declaratory judgment that the actions described herein deprived Plaintiff of his rights

under federal and state law.

        2.     Compensatory and statutory damages in an amount to be determined at trial;

        3.     Punitive damages in an amount to be determined at trial;

        4.     Court Costs;

        5.     Attorneys’ fees and costs and statutory damages available for Counts I and VII; and

        6.     Such other relief as the Court deems necessary and just.

                                                                             Respectfully Submitted,

                                                                              s/ Michael L. Fradin
                                                                             Attorney for Plaintiff
                                                             LAW OFFICE OF MICHAEL L. FRADIN
                                                                           Michael L. Fradin, Esq.
                                                                      8401 Crawford Ave. Ste. 104
                                                                                 Skokie, IL 60076
                                                                         Telephone: 847-986-5889
                                                                          Facsimile: 847-673-1228
                                                                      Email: mike@fradinlaw.com
                                                109
